Mr. Presiding Justice Whitney delivered the opinion of the court. 2. Railroads, § 593*—when instruction as to duty of railroad is erroneous. An instruction that a defendant railroad was not required to assume that a plaintiff was going to hoard a car while it was in motion and that it was not required to stop its car lest he might attempt to do so, held erroneous in view of evidence of case. 3. Instructions, § 130*—when instructions are erroneous as ignoring material facts. In an action for injuries sustained while attempting to board a railway car, instructions which select a single circumstance or point and say that that alone would not entitle plaintiff to recover, or that alone would not be negligence or that it does not matter what the fact is in regard thereto, are erroneous. 4. Carriers, § 424*—when instructions are erroneous. Where a person was injured while attempting to board a railway car, instructions stating that it did not matter what the condition of the brake was on the car or how far the car ran after the accident were erroneous, since such facts were material on the issue of negligence in boarding the car. 5. Instructions, § 7*—when errors toarrant reversal. Where the evidence is conflicting, incorrect instructions may warrant reversal.